Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short" in claims 1 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that while the term “short” is discussed in paragraphs 002, 0049, 0068, 0069 and 0083, the term “short” is not defined in the specification but rather is exemplified. 
The remaining claims are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/056018 (hereinafter DeConnick) (cited in Applicant’s specification) in view of Eurogentec 2011 Price List Covance Antibodies, pg. 2 (alpha-Synuclein (4B12) Monoclonal Antibody (SIGNET) catalog # SIG-39730 et seq.
Regarding claim 22, DeConnick discloses an infrared sensor element comprising:
a germanium [p. 4 lines 1-8] internal reflection element [p. 4, lines 23-28 and p. 7, lines 12-20] of a trapezoid shape[p. 8, lines 6-14] , which internal reflection element is transparent in the infrared spectrum [p. 4, lines 23-28 and p. 7, lines 12-20], comprises a functionalized surface [p. 7, lines 21-27].
However, DeConnick is silent as to the sensor element being configured to provide for at least five internal reflections at the functionalized surface. It appears however that the DeConnick sensor element is capable of providing (configured to provide) for at least five internal reflections at the functionalized surface since it has the same features as the sensor element of the claimed invention.
Also, while DeConnick discloses immobilizing to the functionalized surface biological molecules, including antibodies (p. 7, lines 12-27), DeConnick is silent as to the particular antibodies disclosed (i.e., an antibody that specifically binds (i) amino acid residues 13-28 of amyloid beta, or (ii) amino acid residues 103-108 of alpha-synuclein), which antibody binds (i) or (ii) independent of the conformation of the secondary structure of amyloid-beta or of alphas-synuclein.
Examiner acknowledges however that Applicant has stated in the response of 10/21/21 on pages 6 and 8 that monoclonal antibody 4B12 disclosed in the present application at paragraph 0079 binds to alpha-synuclein epitope of amino acid residues 103-108, and that A8978 antibody binds an epitope provided by amino acid 13-28 of amyloid-beta peptide. 

Regarding claim 25, it appears that Applicant acknowledges that antibody A8978 is commercially available per Applicant’s response on page 8, third paragraph, citing the present specification in paragraph 0124. It would have been obvious to one skilled in the art to utilize known antibodies, such as A8978, since DeConnick suggests immobililization of antibodies, as may be desirable for analysis. 
Also, as to claims 22, 23, 26 and 30, it would have been obvious to one skilled in the art to perform the study using a body fluid from a patient, such as blood, as may be desirable for studying analytes in the patient sample, since DeConnick teaches that antibodies can be used in the analysis and that the study of ligand-receptor interaction can be done in water containing media (see p. 7, lines 12-20 and p. 11, lines 9-11). In other words, it would have been predictable that the analysis can be performed in a blood sample, since it is a water containing media.
As to claim 24, see page 4, lines 1-8 and page 7, lines 12-27 of DeConnick.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 3, 6, and 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 allowed.
The following is a PRELIMINARY 	statement of reasons for the indication of allowable subject matter. It was not found in the prior art search a teaching or suggestion for a sensor element comprising: a germanium internal reflection element of a trapezoid or parallelogram shape, and an antibody directly grafted to  a functionalized surface of the reflection element, wherein the antibody specifically binds (i) amino acid residues 13-2 of amyloid-beta or (ii) amino acid residues 103-108 of alpha-synuclein,  and a body fluid in contact with the functionalized surface of the infrared sensor element wherein the functionalized surface comprises short silane linkers or thiolation with short thiol linkers [interpreted by Examiner for now, to mean a chain length of not more than 20 atoms.] 
It was also not found in the prior art search a teaching for the benefits of such limitations, such as that disclosed by Applicant in the specification in paragraph 0097.

Response to Arguments
Applicant’s response of 10/21/21 and affidavit of 12/10/21 are found to be persuasive as to the reference Kleiren used in the last Office action.
However, regarding claim 22, a different reference (DeConnick, which is also cited in Applicant’s specification) is used in the present grounds for rejection. Examiner notes that DeConnick specifically refers to study of ligand-receptor interaction in water containing media. (p. 7, lines 12-20 and page 11, lines 9-11.) Thus it would have been predictable that the analysis can be performed in a blood sample, since it is a water containing media

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200141866 (from 16/617,264, with overlapping inventor(s)).
US 20190285650 (from 16/349,194, with overlapping inventor(s)).
US 20190277863 (from 16/346,841, with overlapping inventor(s)).
US 20040180147.
US 20190369015 (para. 0016, 001, 0035, 0038).
US 20050282925 (para. 0006, 0033, 0120)
US 20160279238. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/               Primary Examiner, Art Unit 1641